Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Hsieh [626-538-5348] on 08/30/2022.
The application has been amended as follows: 

Claims 1-7. (cancelled)
(currently amended) A method for forming a pattern, comprising:
providing a first material and a second material in contact with the first material, wherein the first material and the second material have different radiation absorption rates;
forming a blocking layer over the first material and the second material wherein a material of the blocking layer comprises a complex compound having a metal core with organic ligands, and the organic ligands comprise benzoic acids, sulfonic acids, or methyl methacrylates;
globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forms a non-crosslinked portion, and the non-crosslinked portion is in direct contact with the first material to cover the first material; and
removing the non-crosslinked portion while leaving the crosslinked portion on the second material.
(original) The method according to claim 8, wherein the first material laterally surrounds the second material.
(original) The method according to claim 8, wherein the first material is located on the second material and partially exposes the second material.
(cancelled)
(cancelled)
(currently amended) The method according to claim [[12]]8, wherein the material of the blocking layer further comprises a cross-linking agent. 
(currently amended) The method according to claim [[12]]8, further comprising:
removing the organic ligands in the blocking layer.
(original) The method according to claim 14, wherein the organic ligands are removed through a plasma ashing process.
(original) The method according to claim 8, wherein the electromagnetic radiation is provided by performing a laser annealing process or a rapid thermal process (RTP).
(original) The method according to claim 8, wherein the radiation absorption rate of the second material is greater than the radiation absorption rate of the first material.  
(cancelled)
(cancelled)
(cancelled)
(currently amended) A method for forming a pattern, comprising:
providing a first material and a second material abutting the first material, wherein a top surface of the first material is coplanar with a top surface of the second material, and a radiation absorption rate of the second material is greater than a radiation absorption rate of the first material;
forming a blocking layer over the first material and the second material, wherein a material of the blocking layer comprises a complex compound having a metal core with organic ligands, and the organic ligands comprise benzoic acids, sulfonic acids, or methyl methacrylates;
globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forms a non-crosslinked portion, the non-crosslinked portion covers the first material and the crosslinked portion covers the second material; and
removing the non-crosslinked portion while leaving the crosslinked portion on the second material.
(previously presented) The method according to claim 21, wherein the metal core comprises aluminum, titanium, copper, nickel, gold, silver, tungsten, ruthenium, molybdenum, manganese, zirconium, hafnium, or alloys thereof.
(cancelled)  
(previously presented) The method according to claim 21, wherein the material of the blocking layer further comprises a cross-linking agent. 
(previously presented) The method according to claim 21, further comprising:
removing the organic ligands in the blocking layer.
(previously presented) The method according to claim 25, wherein the organic ligands are removed through a plasma ashing process.
(previously presented) The method according to claim 21, wherein the electromagnetic radiation is provided by performing a laser annealing process or a rapid thermal process (RTP).

Allowable Subject Matter
Claims 8-10, 13-17, 21-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forms a non-crosslinked portion, and the non-crosslinked portion is in direct contact with the first material to cover the first material” in context with other limitations of the amended claim 8 as listed above.
The prior arts fail to disclose or fairly suggest the process steps of “globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forms a non-crosslinked portion, the non-crosslinked portion covers the first material and the crosslinked portion covers the second material” in context with other limitations of the amended claim 21 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        



	1